Citation Nr: 1531211	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his June 2013 VA Form 9, the Veteran had requested a videoconference hearing before the Board.  However, in June 2015, he withdrew his hearing request .See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated September 2009 to November 2009.  These records were considered in the May 2013 statement of the case (SOC).  The remaining documents in Virtual are either duplicative of the records in VBMS or irrelevant to the issues on appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that he was injured in 1977 while aboard the USS Corry 711 and the USS Rush 714.  He has stated that he required a left ankle cast for three months following this injury and has claimed that he has had on-going back and leg problems since that time.  

The Veteran's service treatment records do show that he was treated on several occasions for left ankle symptoms following an injury and was given an ankle cast.  VA medical records dated in September 2009 also indicate that the Veteran reported an injury to his left ankle in 1977 or 1978 during service after falling from a fire escape.  He also noted that he had undergone an ankle repair in 1971.  

In addition, the Veteran's current VA medical records show treatment for residuals of a left ankle injury, including limited range of motion, difficulty ambulating due to bilateral foot pain, and chronic back pain.  However, the Veteran has not been afforded a VA examination to determine the nature and etiology of any leg or back disorder that may be present.  

Moreover, the Board notes that the Veteran has been treated by a private primary care doctor.  As such, any relevant, outstanding records should be obtained and associated with the claims file.  

It also appears that VA may be missing relevant service treatment records, to include treatment at the Naval Hospital in Philadelphia in 1977 and treatment records for a 1971 ankle repair.  In this regard, it should be noted that the Veteran's service treatment records reflect that the Veteran used two different names while in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, left leg, and right leg disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The AOJ should contact the NPRC or any other appropriate facility and attempt to obtain the Veteran's complete service treatment records, to include any clinical or inpatient records from the Naval Hospital in Philadelphia dated in 1977 for treatment of an ankle injury and any records documenting an ankle or foot repair in 1971.  The search for records should be conducted using both names listed in the heading of this remand.

All attempts to secure any additional inpatient or clinical service treatment records must be documented in the claims file.  If no inpatient or clinical records are available or further attempts to secure them would be futile, a response to the effect should be documented in the claims file.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left leg disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records document treatment for plantar's wart of the right foot in 1971 as well as treatment for residuals of a left ankle injury following trauma to the left ankle.  It is noted in the Veteran's service treatment records that some medical records relevant to the Veteran's left ankle injury were lost.

The Veteran's VA medical records note that the Veteran reported an ankle repair in 1971 and that he was injured after a fall from a fire escape in 1977.  He has testified that he has suffered from residual symptoms following the 1977 injury.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any right or left leg disorders that have been present since the Veteran filed his claim in September 2009 or within close proximity thereto.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether any current right leg disorder is caused by or permanently aggravated by a left leg disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran has stated that he injured his back in service when he fell from a fire escape in 1977 and has experienced symptoms since that fall. 

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a back disorder that is causally or etiologically related to his military service, to include any injury therein.  He or she should also address whether the Veteran has a back disorder that is caused by or permanently aggravated by a leg disorder.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

